Citation Nr: 1622013	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, for substitution purposes.

2.  Entitlement to service connection for a skin disability as due to Agent Orange (herbicide) exposure, for substitution purposes.

3.  Entitlement to service connection for a kidney disability as due to blunt force trauma or as due to herbicide exposure, for substitution purposes.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1977.  The Veteran died in October 2013, and the appellant is the Veteran's surviving spouse and has been accepted as a substitute in this case.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 rating decisions of the VA RO in Winston-Salem, North Carolina. 

In order to clarify the procedural history of this case, the Board notes that in May 2008, November 2008, July 2009 and December 2009, the Veteran filed claims for entitlement to service connection for a back disability, a skin disability, and a kidney disability.  He also filed additional service connection claims.  The July 2009 rating decision denied, among others, service connection for back and skin disabilities.  He filed a timely notice of disagreement (NOD) in July 2009 relevant to these issues, as well as other issues listed in the rating decision.  The RO issued a statement of the case (SOC) in May 2012 relevant to the issues listed in his NOD.  The April 2010 rating decision denied the Veteran's service connection claim relevant to the kidney disability.  He filed a timely NOD in September 2010.  The RO issued a SOC in May 2012.  In July 2012, the Veteran submitted a substantive appeal and limited his appeal to the back, kidney, and skin disabilities.  As noted, he subsequently died on October [redacted], 2013.

After accepting the appellant as a proper substitute, in November 2015, the RO certified these issues to the Board.

Finally, in a January 2015 statement, associated with the appellant's claim for death pension and accrued benefits (located in Virtual VA), the appellant appears to be raising a claim for service connection for cause of death.  Indeed, she notes that the Veteran died of heart failure.  The Board observes that during the Veteran's lifetime service connection for a heart disability was established.  There is no indication that any action has been taken with regards to this potential claim.  As such, this issue is referred to the agency of original jurisdiction (AOJ) for the appropriate action.  See 38 C.F.R. § 19.9(b) (2015).

Service connection for a back disability, for substitution purposes is set forth below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died during the pendency of his appeal and his surviving spouse has been substituted into the pending appeal.

2.  A back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death, the Veteran had a pending appeal of entitlement to a back disability.  Generally, when a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute regarding accrued benefits claims was amended during the pendency of the appeal on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new, liberalizing statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in October 2013 and the appellant filed a proper claim for substitution in September 2014.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.  As such, under the new law, the appeal is to be continued as if the original claimant were not deceased.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Both the Veteran and the appellant received all appropriate notice.  Neither the Veteran before his death, nor the appellant has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims file contains all of the Veteran's service treatment records, as well as all relevant post-service reports of treatment and examination.  Moreover, statements from the Veteran and the appellant in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In the instant case, the Veteran was provided with an examination in September 2010, and a clarification opinion was provided in November 2011.  The reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his complaints, conducted an appropriate evaluation, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  These examination reports are adequate for the purpose of rendering a decision in the instant appeal herein decided.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Moreover, neither the Appellant, nor the Veteran prior to his death, has objected to the adequacy of any of the examinations conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The Board notes, however, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The appellant asserts that the Veteran's back disability is a result of his service.  During his lifetime, the Veteran indicated that his back was seriously injured in service due to jumping out of airplanes.

The Veteran's service treatment records are silent for any complaints of or treatment for a back disability.  On April 1977 service discharge examination, the Veteran denied recurrent back pain and clinical evaluation of the spine was normal.

Post service, the earliest reference to a back disability is an April 2000 spine x-ray which shows ankylosing spondylitis.  Treatment records to include private and VA show no specific treatment for back disability.

During the September 2010 VA examination, the examiner noted that the Veteran's claims file was not complete.  The Veteran reiterated his contentions that his back disability was a result of trauma sustained while jumping out of airplanes while on active duty.  The examiner made note of the ankylosis of the thoracic spine and essentially indicated that she would be resorting to mere speculation to say that the ankylosis was related to activities while in service.  She indicated that it was possible but there was no way to know if such were the case.

In November 2011 an additional opinion was obtained, as the September 2010 opinion was speculative in nature.  The examiner indicated that she had reviewed the entire claims file, to include the Veteran's service treatment records.  The examiner found that it was less likely as not that the Veteran's current back ankylosis was due to service.  She reasoned that the involvement of ankylosis to the back supports an inflammatory process or idiopathic process that is unrelated to trauma.  She indicated that the was no supporting evidence in the service treatment records or pathologically indicating that the back disability was due to the Veteran's military service.

The Board has first considered whether service connection is warranted on a presumptive basis for the back disability.  The clinical evidence of record fails to show that the Veteran manifested arthritis in his back to a degree of 10 percent within the one year following his active duty service discharge in June 1977.  In this regard, the Veteran's service treatment records are negative for such disease and post service treatment records within the year of discharge show no diagnosis of arthritis of the back.  As such, presumptive service connection based upon a chronic disease such as arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board further finds that the preponderance of the evidence is against the appellant's claim for service connection for a back disability.  While the evidence of record shows that at the time of the Veteran's death he had a current diagnosis of ankylosing spondylitis of the back, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the November 2011 VA examiner's opinion that the Veteran's back disorder was less likely than not related to service as the current disability was either an inflammatory or idiopathic process, and was unrelated to any claimed trauma.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board observes that there are no contrary medical opinions of record. 

The Board notes that the appellant and the Veteran during his lifetime, have contended that the claimed disorders were related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes, however, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the claimed disorder and any instance of the Veteran's service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the appellant and the Veteran, during his lifetime, are competent to describe the manifestations of his back disability, the Board accords statements regarding the etiology of such disorder little probative value as neither the appellant or the Veteran (during his lifetime) are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the etiology of a back disorder requires the administration and interpretation of orthopedic and radiographic testing, including X-rays.  There is no indication that the appellant possesses, or the Veteran during his lifetime possessed, the requisite medical knowledge to perform such testing or interpret their results. 

Furthermore, the appellant and the Veteran (during his lifetime) offered only conclusory statements regarding the relationship between service and the Veteran's back disorder.  In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's lay statements included in the file.  Therefore, the Board accords greater probative weight to the VA examiners' opinions, in particular the November 2011 opinion. 

Finally, with regards to the Veteran's back disorder (as ankylosing spondylitis, a type of arthritis, has been shown), see, 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Board notes that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here why there are some statements of record in which the Veteran has reported continuous back symptomatology since service, the Board finds that such allegations are inconsistent with the evidence of record.  Indeed, the Veteran was seen in service for various complaints, but not one complaint pertained to his back.  On April 1977 separation examination, the Veteran voiced no complaints with regards to his back and, in fact denied any recurrent back pain, and clinical evaluation of his back was normal.  The first contention of back problems was noted on an April 2000 x-ray which suggests that the Veteran experienced recent back pain.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements of record.  Ankylosing spondylitis was not demonstrated during service, at separation, or within one year of separation.  It was not demonstrated until 2000.  Such findings are inconsistent with allegations of continuity of symptomatology.

In sum, the Board finds that a back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service and that arthritis of the back did not manifest within one year of service discharge.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a back disability.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability, for substitution purposes, is denied.


REMAND

The Veteran (during his lifetime) indicated that his skin and kidney disabilities were due to Agent Orange exposure.  See July 2009 statement/NOD and July 2012 substantive appeal.  Indeed, he indicated that he came in contact with herbicide chemicals on his skin and it filtered to his kidney.  He also indicated that his kidney disability was also directly related to service because of the blunt force of jumping from the airplanes while on active duty.

During his lifetime, the Veteran had not been afforded a VA examination for compensation purposes for his kidney and skin disabilities.  

During the Veteran's lifetime, the evidence included current diagnoses of right renal mass and chronic renal insufficiency, as well as various skin diseases to include solar elastosis, benign lentigo, xerosis cutis, pruritus, and nummular dermatitis. The Veteran's service personnel records verify that he served in Vietnam, during the Vietnam War.  Therefore, he is presumed to have been exposed to herbicides.  The law presumes service connection for many disabilities for Veterans who were so exposed.  See 38 C.F.R. §§ 3.307, 3.309.  The Board notes, however, none of the aforementioned disabilities are included.  Regardless, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The suggestive evidence (the Veteran's lay statements provided during his lifetime) of an association is sufficient to establish an "indication" that the current disabilities "may be related" to herbicide exposure during service and so remand is required for a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate provider for an opinion to determine the nature and etiology of the Veteran's kidney and skin disabilities.  

After reviewing the file, the clinician is asked to render an opinion as to whether the Veteran's kidney disability and/or skin disability are at least as likely as not (to at least a 50:50 degree of probability) due to his service, to include as a result of herbicide exposure (including Agent Orange) during active service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The clinician should provide complete explanations in support of the opinion.  The opinion should contain clear conclusions and supporting data, with a reasoned medical explanation connecting the two.

2.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


